TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 22, 2015



                                    NO. 03-15-00119-CV


                                 Patrick Quigley, Appellant

                                               v.

                                   Jeffrey Langle, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 13, 2015. Having

reviewed the record, the Court holds that Patrick Quigley has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.